Citation Nr: 0618514	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-29 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits due to surviving spouse of 
the veteran at the time of her death.  


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the benefit sought on 
appeal.  The appellant is the daughter of the veteran's 
deceased surviving spouse.  The veteran, upon whose service 
this claim is based, had active service from May 1944 to 
January 1946 and he died in July 1984.  


FINDING OF FACT

There were no benefits due and unpaid to the veteran's 
surviving spouse at the time of her death.  


CONCLUSION OF LAW

The criteria for payment of accrued benefits have not been 
met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5103, 5103A, 5107, 5121, 
5122 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.500(g), 
3.1000, 3.1003 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in March 2004  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should the benefit 
sought be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's, the appellant 
is not prejudiced by the failure to provide her that further 
information.]  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has been kept appraised of the RO's actions in 
this case by way of the Statement of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The appellant has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and has not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced her in the adjudication of her claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the appellant's claim.  

The basic facts in this case are not in dispute.  The 
veteran's surviving spouse established entitlement to death 
pension benefits effective August 1, 1985, following the 
veteran's death.  After the veteran's surviving spouse began 
receiving benefits from the Social Security Administration in 
1987, her entitlement to death pension benefits was 
discontinued effective July 1, 1987.  The veteran's surviving 
spouse subsequently reestablished her entitlement to death 
pension benefits when she was found to be entitled to an aid 
and attendance allowance by the October 2001 rating decision.  
The veteran's surviving spouse died in May 2003 and her 
daughter, the appellant in this case, filed a claim in June 
2003 for reimbursement from accrued amounts due to a deceased 
beneficiary.  During the course of the appeal, the appellant 
related that there were unpaid funeral and medical expenses 
and that she was applying for death pension benefits payable 
for the month of her mother's death.  The appellant also 
stated that the check for the month of May had been returned 
to the VA.  

Under VA laws and regulations, the effective date that 
results in a reduction or discontinuance of an award based on 
the death of a payee is the last day of the month before 
death.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  In 
addition, where the payee of a check for benefits has died 
prior to negotiating the check, the check shall be returned 
to the issuing office and canceled.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1003.  However, the amount represented by the 
returned check, or any amount recovered following improper 
negotiation of the check, shall be payable to the living 
person or persons as accrued benefits in the order of 
precedence listed in 38 C.F.R. § 3.1000(a)(1), except that 
the total amount payable shall not include any payment for 
the month in which the payee died.  38 C.F.R. § 3.1003(a).  

Based on the undisputed facts, the Board is required to deny 
the appellant's claim for accrued benefits based on the law 
set forth above.  At the outset, the veteran's surviving 
spouse was not entitled to death pension benefits for the 
month of May 2003 because VA laws and regulations require 
that the effective date for a discontinuance of an award of 
death pension benefits is the last day of the month before 
death.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  
Furthermore, when a payee of a check for benefits dies prior 
to negotiating the check, the check is required to be 
returned to the VA, as occurred in this case.  And while the 
amount of the returned check is potentially subject to 
payment as accrued benefits, VA regulations specifically 
provide that the total amount payable should not include any 
payment for the month in which the payee died.  38 C.F.R. 
§ 3.1000(a).  This is because under 38 C.F.R. § 3.500(g), 
there was no entitlement to death pension benefits for the 
month of May.  Therefore, since there were no benefits due 
and payable to the veteran's surviving spouse at the time of 
her death, the appellant's claim for accrued benefits must be 
denied.  


ORDER

As there were no accrued benefits due to surviving spouse of 
the veteran at the time of her death, the appeal is denied



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


